Citation Nr: 9918774	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm, currently rated as 
40 percent disabling.  
2. Entitlement to an increased rating for post-operative 
residuals of shell fragment wounds of the anterior 
abdominal wall, currently rated as 10 percent disabling.  
3. Entitlement to an increased rating for residuals of shell 
fragment wounds of the left hand, currently rated as 10 
percent disabling.  
4. Entitlement to an increased (compensable) rating for scars 
on the right thigh.  
5. Entitlement to an increased (compensable) rating for 
neuropathy involving the left hand.  
6. Entitlement to an increased (compensable) rating for scars 
as residuals of shell fragment wounds of the arms, 
forearms and hands, with amputation of the distal phalanx 
of the right middle finger.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In his informal hearing presentation submitted to the Board 
in July 1998, the veteran's representative referred to the 
denial of service connection for anxiety and stated that the 
denial was contrary to the evidence of record.  The Board 
notes that in an undated rating decision that referred to a 
claim for increase received in April 1966 and also referred 
to the last examination having been in September 1966, the RO 
denied service connection for anxiety reaction.  In a letter 
dated in October 1966, the RO informed the veteran that 
service connection had been denied for his nervous condition 
and provided him notice of his appellate rights.  The veteran 
did not appeal.  From his July 1998 statement, it appears 
that the veteran's representative may be attempting to 
challenge the 1966 RO decision denying service connection for 
anxiety reaction.  The Board refers this matter to the RO for 
consideration.  

On a VA Form 21-4138, received in February 1997, the veteran 
presented increased rating claims and stated that he had a 
back condition that he felt was resulting from limitations 
from his service-connected forearm and hand disabilities.  In 
its June 1997 rating decision, the RO noted that service 
connection for a back condition on a direct and presumptive 
basis was disallowed by the November 1963 rating decision and 
that decision was now final.  The RO went on to deny service 
connection for status post L3-L4 laminectomy with limited 
range of motion.  In its reasons and bases, the RO stated 
that the evidence did not show that a back condition was 
related to his service-connected residuals of shell fragment 
wounds of the right forearm and left hand and that there was 
no evidence of the back disability during military service.  
In its notice letter dated June 30, 1997, the RO informed the 
veteran that service connection for a back condition was 
denied.  The veteran did not appeal.  In his informal hearing 
presentation, dated in late July 1998, the veteran's 
representative raised arguments concerning entitlement to 
service connection for the veteran's back disability.  It is 
unclear whether the veteran is seeking to reopen the 
previously denied claim or is claiming error in a prior 
rating decision.  The Board refers this matter to the RO for 
clarification.  

In this decision, the Board will address the increased rating 
claims concerning residuals of shell fragment wounds of the 
right forearm, post-operative residuals of shell fragment 
wounds of the anterior abdominal wall and right thigh scars.  
The remaining issues on appeal are addressed in the remand 
that follows.  


FINDINGS OF FACT

1. Residuals of shell fragment wounds of the right forearm 
are manifested primarily by a healed, compound comminuted 
fracture with medial bowing of the forearm, well-healed, 
non-tender scars, metallic foreign bodies in soft tissues, 
slight atrophy of forearm muscles and limitation of motion 
of the right wrist; there is severe impairment of the 
muscles of the right forearm.  
2. Post-operative residuals of shell fragment wounds of the 
anterior abdominal wall are manifested primarily by well-
healed, non-tender scars that cause no functional 
impairment.  
3. Scars on the veteran's right thigh are well healed, non-
adherent and non-tender and cause no functional 
impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
residuals of shell fragment wounds of the right forearm 
with impairment of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Codes 5307, 5308 (1998).  
2. The criteria for a rating in excess of 10 percent for 
post-operative residuals of shell fragment wounds of the 
anterior abdominal wall have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.118, Diagnostic 
Codes7803, 7804, 7805 (1998).  
3. The criteria for a compensable rating for the veteran's 
right thigh scars have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that while clearing a minefield 
in Korea in early April 1951, the veteran stepped on a land 
mine that exploded.  He sustained multiple penetrating and 
perforating fragment wounds of abdomen, chest and upper 
extremities.  He was taken immediately to a mobile hospital 
and underwent a laparotomy, which revealed laceration of the 
right lobe of the liver and a "nick" in the serosa of the 
hepatic flexure of the colon.  No metallic foreign bodies 
were found.  A portion of the liver was resected.  During the 
operation, a compound comminuted fracture of the right radius 
was debrided and casted.  Two wounds of the right upper 
quadrant were also debrided.  There was no nerve or artery 
involvement.  Later notes specify there was only a nick in 
the serosa of the hepatic flexure of the colon and no 
perforation of the abdominal viscera.  

The veteran was transferred to a station hospital in Japan in 
mid-April 1951.  Sutures were removed from the abdominal 
wound, which was well healed.  Later, the veteran underwent 
secondary closure of wounds of the chest and arms.  Nine 
small wounds were closed.  A skin graft was cut from the 
right thigh and placed over a wound on the dorsum of the 
right forearm, and a smaller graft was placed over the base 
of the first metacarpal of the left thumb.  A cast was placed 
on each hand and the right forearm.  X-rays of the right 
forearm in April 1951 showed an extremely comminuted 
shattering fracture of the shaft of the radius centered 21/2 
inches approximal to the wrist joint.  One rather large 
foreign body was located rather superficially along the 
anterior aspect of the forearm and several small foreign 
bodies were scattered throughout the area.  The Purple Heart 
Medal was awarded while the veteran was at the station 
hospital.  

In May 1951, the veteran was transferred to the Army and Navy 
General Hospital, Hot Springs National Park, Arkansas.  The 
veteran's wounds were redressed and during hospitalization, 
the veteran was placed in a long arm cast on his right arm.  
The cast was changed in July 1951.  In September 1951, X-rays 
showed the fracture of the distal third of the right radius 
was healing with ulnar and dorsal deviation of the fragments 
at the fracture site.  The radiologist stated that it 
appeared from the films that the radius was making contact 
with the shaft of the ulna.  Metallic foreign bodies were 
still evident.  The cast was removed in mid-September 1951, 
and in late September 1951 the veteran underwent excision of 
an adherent scar on the posterolateral aspect of the right 
forearm.  The veteran was discharged to duty in late October 
1951.  

Remaining service medical records show that the veteran was 
hospitalized in July 1952 for observation because of lower 
abdominal pain and was later seen in outpatient clinics on 
multiple occasions with complaints of vague abdominal pain 
and complaints of pain in his right forearm.  In the report 
of the veteran's September 1953 discharge examination, the 
physician stated there were well-healed, asymptomatic scars 
on the right upper quadrant of the abdomen.  It was noted 
that there had been fracture of the right radius and ulna in 
1951 and there was deformity with limitation of motion in the 
right wrist.  

At a VA general medical examination in November 1953, the 
veteran's complaints included pains in his stomach and pains 
in his right arm.  The physician noted that the veteran was 
right handed.  At a VA surgical and orthopedic examination in 
November 1953, the physician noted the veteran's history of 
shell fragment wounds in service in April 1951.  The veteran 
was wearing an elastic bandage on his right forearm.  The 
veteran stated that he was told in service to wear the 
bandage when and if the arm pained him.  On examination, 
there was loss of 50 percent of normal dorsiflexion and loss 
of 40 percent of normal palmar flexion of the right wrist.  
There was outward bowing of the distal one-third of the right 
forearm, and there was a vertical, slightly curved, 4-inch 
scar on the distal one-third of the right forearm.  The 
physician stated there was a 3-inch by 6-inch superficial 
scar on the anterior aspect of the right thigh at the donor 
site of a skin graft.  On the right lower chest, at the inner 
rib margin was an irregular, stellate scar 11/2 inches across, 
which the physician said was apparently the entrance site of 
a shrapnel fragment that penetrated the veteran's liver.  
There were three small scars on the right anterior abdominal 
wall, sites of small shrapnel fragment wounds.  There was 
vertical right rectus operation scar, which was 6 inches long 
and well healed.  The physician stated that the scars were 
not reddened, sensitive, keloidal or adherent.  

The diagnoses at the surgical and orthopedic examination 
included cicatrices, multiple, shrapnel, anterior chest wall, 
anterior abdominal wall, both upper and both lower 
extremities; cicatrix, right forearm, post operative for open 
reduction of fracture of the radius, with deformity of 
forearm and loss of wrist motion; and cicatrix, right thigh, 
donor site of skin graft.  VA X-rays in November 1953 showed 
a deformity of the distal third of the shaft of the radius 
due to an old somewhat comminuted fracture, which had united 
with some dorsal and medial bowing of the fragments.  The 
radiologist noted a metallic foreign body just to the left of 
mid line, about 3 centimeters anterior to the body of the 
12th dorsal vertebra.  The radiologist stated this was below 
the diaphragm and could be in the liver.  

In a rating decision dated in December 1953, the RO granted 
service connection for shell fragment wounds of the right 
forearm, Muscle Group VIII, with a healed compound comminuted 
fracture of the right forearm and assigned a 30 percent 
rating.  The RO also granted service connection for post-
operative and shell fragment wound scars of the anterior 
abdominal wall and assigned a 10 percent rating.  In 
addition, the RO granted service connection for shell 
fragment wound scars in multiple locations, including the 
right thigh, and assigned a noncompensable rating.  The 
veteran appealed.  In a decision dated in October 1954, the 
Board noted the extremely shattering fracture of the distal 
third of the right radius and muscle damage and granted a 40 
percent rating for disability of the right forearm citing 
Diagnostic Codes 5307 and 5308, which refer to Muscle Group 
VII and Muscle Group VIII.  The Board continued the 
previously assigned 10 percent rating for anterior abdominal 
wall post-operative and shell fragment wound scars and the 
noncompensable rating for other wounds, including the right 
thigh scars.  

A VA Application for Medical Treatment or Domiciliary Care 
dated in February 1955 shows that the veteran stated he 
wanted outpatient treatment for his service-connected hands.  
The examiner noted mild deformity of the right wrist.  The 
diagnosis included right wrist fracture.  A VA report of 
outpatient treatment dated in March 1956 shows that the 
veteran received treatment from February 1955 to March 1956.  
X-rays of the right forearm, taken in February 1955, showed a 
healed comminuted fracture of the distal third of the shaft 
of the radius with the fractured fragments maintained in 
satisfactory position and alignment.  There was approximately 
1 centimeter of radial shortening and some dorsal bowing at 
the fracture site.  There were multiple metallic foreign 
bodies and multiple smooth bony fragments in the soft tissue 
around the fracture site.  There was no evidence of bone 
destruction or evidence of recent bone production.  There 
were also metallic foreign bodies resembling shrapnel 
superimposing the proximal third of the forearm.  The 
radiologist stated there was no change since November 1953.  

A VA hospital summary shows that in June 1955 the veteran was 
hospitalized with abdominal cramps, nausea and vomiting.  
Abdominal surgery was performed with excision of the old 
scar.  The small bowel was constricted at the site of the old 
incision with the small bowel plastered to the peritoneum.  
Adhesiolysis was performed.  The diagnosis was partial small 
bowel obstruction due to adhesions, treated, operated, 
improved.  The physician stated that the status of the 
veteran's service-connected disability was unchanged.  

At a VA special neurological examination in April 1956, 
primarily concerning the left upper extremity, the veteran 
reported that on the average he missed 1 or 11/2 days a week 
from work mainly because of pain in his right hand and 
forearm, which suffered a compound fracture in service.  This 
appeared to the veteran to be more handicapping than the 
neuropathy in his left upper extremity.  

VA outpatient records dated in June 1963 and September 1963 
show that the veteran received treatment for back problems 
and was provided refills of medication for his painful right 
wrist, including aspirin and Pabalate tablets.  VA outpatient 
records dated from October 1963 to May 1966 show that the 
veteran received continuing treatment and medication, 
primarily for back pain.  In December 1965 it was noted that 
the veteran reported he still got some pains in his shell 
fragment wound scars and felt tired out.  Empirin compound 
was prescribed for pain.  In January 1966, the physician 
stated this was a case of a veteran with multiple shell 
fragment wounds who still got pains in the scars and was 
nervous when the scars were symptomatic.  Empirin compound 
and Librium were prescribed.  

At a VA special neuropsychiatric examination in September 
1966, the veteran reported increased aching and discomfort in 
the musculature of his right forearm.  He stated that often 
at his work as a postal clerk he wore a leather armband on 
his right arm, but he still experienced aching and discomfort 
in the arm at the end of the day.  Neurological examination 
of the right upper extremity was essentially negative.  

At a VA special orthopedic and surgical examination in 
September 1966, examination of the abdomen revealed a well-
healed, 7-inch, linear, right paramedian scar.  The scar was 
healed without evidence of tenderness, keloidal change, 
adherence or herniation.  There were multiple healed stellate 
scars over the right side of the abdomen, which appeared to 
be secondary to missile wounds.  Those scars were healed 
without any significant residual abnormality and without 
evidence of palpable retained foreign body.  There was a 
well-healed, 4-inch by 2-inch, donor site of a skin graft 
over the anterior surface of the right thigh, which was noted 
to be healed without significant residual abnormalities.  
There were stellate scars in multiple locations including the 
upper abdomen.  

At the September 1966 VA orthopedic and surgical examination, 
the physician also noted a well-healed 3-inch linear scar 
over the radial aspect of the right wrist.  There was no 
ulnar deviation possible in the right wrist.  The veteran 
could palmar flex the right wrist from 0 to approximately 40 
degrees and dorsiflex the right wrist from 0 to 50 degrees.  
There was normal range of radial deviation.  VA X-rays in 
September 1966 revealed deformity of the distal right radius 
due to an old healed fracture.  There were at least four 
metallic foreign bodies present in the soft tissues distally 
and also four near the proximal aspect.  

The veteran's current increased rating claims were received 
at the RO in February 1997.  The RO obtained VA outpatient 
records dated from January 1996 to March 1997, including a 
December 1996 progress note showing the veteran reported 
concern about his right wrist.  The physician noted pain over 
an ulnar mass that appeared to be flexor tendon in etiology.  
The impression was right forearm mass.  

The veteran underwent VA examinations in April 1997 and at 
that time complained of limitation of motion of the right 
wrist and intermittent pain at the location of shell 
fragments in soft tissue of the right forearm.  There was an 
angular deformity in which the forearm bowed medially 
(radially) approximately 15 degrees.  In one report, the 
physician reported right wrist extension to 40 degrees and 
flexion to 50 degrees; in another report, the same physician 
listed both extension and flexion of the right wrist to 40 
degrees.  Right forearm supination was 55 degrees, and right 
forearm pronation was 70 degrees.  The physician noted mild 
atrophy of the right forearm muscles and stated that plain 
films of the right forearm revealed healed fracture with a 
metal foreign body.  In the muscle examination report, the 
physician stated there was no pain.  The physician noted a 
7.5-centimeter by 2-millimeter flat scar on the right 
midposterior forearm.  

At the VA examination for scars in April 1997, the physician 
noted a 2-centimeter diameter flat scar on the anterior 
abdominal wall, distal to the xiphoid process, and there was 
a 1-centimeter by .5-centimeter scar on the midabdominal 
anterior wall.  In addition, the physician noted a 1-
centimeter by 1-millimeter scar in the right lower quadrant.  
There was also an 18-centimeter by 1-millimeter midline 
abdominal scar with four perpendicular 1-centimer by 1-
millimeter suture scars on the right and left sides of the 
vertical scar.  The physician reported a 7-centimeter by 10-
centimeter rectangular scar on the right thigh at a previous 
skin graft donation site; the physician noted the scar had a 
variegated color.  The physician stated that all scars were 
flat and non-tender to palpation.  

Analysis

As a preliminary matter, the Board notes that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that they are at least plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that facts relevant to these claims have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence pertaining to 
the history of disabilities at issue here and has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  Handedness for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (1998).  

Residuals of shell fragment wounds of the right forearm

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.  

After review of the regulatory changes that affect the 
evaluation of residuals of shell fragment wounds of the right 
forearm, the Board concludes that the regulatory changes 
pertinent to this claim are nonsubstantive in nature.  Given 
the nonsubstantive nature of the regulatory changes, the 
Board finds that the veteran will not be prejudiced by 
consideration of the claims decided here, and remand of them 
is therefore unnecessary.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

For VA rating purposes, 38 C.F.R. § 4.56 provides that the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
regulation further provides that disabilities resulting from 
muscle injuries shall be classified a slight, moderate, 
moderately severe or severe.  Under 38 C.F.R. § 4.56, through 
and through or deep penetrating wounds by a small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring are considered moderately severe.  
Such wounds require prolonged hospitalization.  There is a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability, and, if present, evidence of inability 
to keep up with work requirements.  Objective findings 
include indications on palpation of loss of deep fascia, 
muscle substance or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  

Under 38 C.F.R. § 4.56, severe wounds are through and through 
or deeply penetrating due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Such wounds require 
prolonged hospitalization.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Tests of strength, endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; or visible or measurable 
atrophy.  

In its discussion of principles of combined ratings for 
muscle injuries, 38 C.F.R. § 4.55 explains that for rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions, and there are 3 
muscle groups for the forearm and hand (Diagnostic Codes 5307 
though 5309).  Under the Rating Schedule, Diagnostic Code 
5307 identifies Muscle Group VII as consisting of flexors of 
the carpus, long flexors of fingers and thumb, and pronator.  
Muscle Group VII functions in flexion of the wrist and 
fingers.  38 C.F.R. § 4.73, Diagnostic Code 5307.  Diagnostic 
Code 5308 identifies Muscle Group VIII as consisting of 
extensors of carpus, fingers and thumb, and supinator.  
Muscle Group VIII functions in extension of the wrist, 
fingers and thumb, and also functions in abduction of the 
thumb.  38 C.F.R. § 4.73, Diagnostic Code 5308.  

As outlined above, the medical evidence shows that the 
veteran's residuals of shell fragment wounds of the right 
forearm are manifested primarily by a healed, compound 
comminuted fracture with medial bowing of the forearm, well-
healed, non-tender scars, metallic foreign bodies in soft 
tissues with complaints of pain, slight atrophy of forearm 
muscles, limitation in pronation and supination of the 
forearm and limitation of flexion and extension of the right 
wrist.  Normal ranges of motion are 0 to 80 degrees for 
forearm pronation, 0 to 85 degrees for forearm supination, 0 
to 80 degrees for wrist flexion and 0 to 70 degrees for wrist 
dorsiflexion (extension).  38 C.F.R. § 4.71, Plate I.  

The limitation of motion of the forearm and wrist indicate 
involvement of Muscle Groups VII and VIII.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5307 and 5308.  In view of the 
fracture of the distal third of the radius, described 
variously as a compound comminuted fracture and as a 
shattering fracture with residual bone and shell fragments in 
soft tissue, accompanied by the prolonged hospitalization 
(nearly six months) at the time of the injury, and current 
findings of forearm muscle atrophy, the muscle injuries may 
be described as severe.  38 C.F.R. § 4.56.  

Historically, it has been established that the veteran is 
right handed.  Under the Rating Schedule, severe disability 
of Muscle Group VII of the dominant upper extremity warrants 
a 40 percent rating and severe disability of Muscle Group 
VIII warrants a 30 percent rating.  Prior to the June 1997 
revisions, 38 C.F.R. § 4.55(b) as pertinent here, provided 
that two or more severe muscle injuries affecting the motion 
about a single joint could be combined, but, in combination, 
could not receive more than the rating for ankylosis of that 
joint at an "intermediate" angle.  With respect to the 
major upper extremity, unfavorable ankylosis of the wrist, in 
any degree of palmar flexion, or with ulnar or radial 
deviation, warrants a 50 percent rating; ankylosis in any 
other position, except favorable, warrants a 40 percent 
rating and favorable ankylosis warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under this scheme, 
ankylosis of the veteran's right wrist at an intermediate 
angle would have received a 40 percent rating.  Thus, the 
limit for the combined rating for injuries to Muscle Groups 
VII and VIII prior to the June 1997 revision of the Rating 
Schedule was 40 percent.  

As revised, 38 C.F.R. § 4.55 provides that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of Muscle Groups 
I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) 
(1998).  In this case, as noted above, the evaluation for 
unfavorable ankylosis of the wrist of the major extremity is 
50 percent, thus limiting the combined rating for Muscle 
Groups VII and VIII to 40 percent.  

Review of the Rating Schedule reveals no other diagnostic 
code or combination of codes that would allow a schedular 
rating higher than the currently assigned 40 percent for the 
right forearm injury.  Ratings based on ankylosis of the 
wrist or impairment of supination or pronation involving 
fixation of the hand are obviously not available.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5213 and 5214.  A 10 
percent rating could be assigned for malunion of the radius 
with bad alignment, but nonunion, which would be required for 
a higher rating based on impairment of the radius, is not 
present.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  
Limitations of motion of the veteran's forearm and wrist do 
not meet the criteria for compensable ratings.  For example, 
dorsiflexion (extension) of the wrist limited to less than 15 
degrees warrants a 10 percent rating, and palmar flexion 
limited in line with the forearm warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under 
these criteria, the limitation of motion of the veteran's 
right wrist, with extension to 40 degrees and flexion to 40 
or 50 degrees would not warrant compensable ratings.  
Supination of the veteran's right forearm to 55 degrees would 
not warrant a compensable rating, as the Rating Schedule 
requires that supination of the forearm be limited to 30 
degrees or less for assignment of a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  Under the same 
diagnostic code, i.e., Diagnostic Code 5213, a 20 percent 
rating may be assigned with limitation of pronation if motion 
is lost beyond the last quarter of arc and the hand does not 
approach full pronation.  Under these criteria, the veteran's 
limitation of pronation of the right forearm to 70 degrees 
would not warrant a compensable rating.  

In addition to the foregoing, the Board notes that the 
medical evidence does not show, nor does the veteran contend, 
that he experiences pain, weakness or incoordination on use 
of his right forearm that is beyond that contemplated by the 
rating assigned based on severe muscle injuries.  It is the 
Board's judgment that the currently assigned 40 percent 
schedular rating fairly represents the degree of impairment 
associated with the veteran's service-connected residuals of 
shell fragment wounds of the right forearm.  

Post-operative residuals of shell fragment wounds of the 
anterior abdominal wall and scars of the right thigh

Review of the evidence shows that the veteran's post-
operative residuals of shell fragment wounds of the anterior 
abdominal wall are manifested by well-healed, non-tender 
scars that cause no functional impairment.  In addition, the 
evidence shows that the veteran's right thigh scars are well 
healed, non-adherent and non-tender and cause no functional 
impairment.  

Under the Rating Schedule, a scar that is poorly nourished 
with repeated ulceration or one that is tender and painful on 
objective demonstration warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Other scars 
are rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Scars of the head, 
face or neck may be evaluated on the basis of disfigurement 
under 38 C.F.R. § 4.118 (1998).  

The current rating assigned for the veteran's abdominal wall 
scars is 10 percent under Diagnostic Code 7804.  This is the 
maximum schedular rating for scars that are tender and 
painful on objective demonstration.  To warrant a higher or 
separate rating for the abdominal scars, there must be 
evidence of functional impairment, and none has been shown.  
VA outpatient records show no current complaints or treatment 
related to shell fragment wounds of the abdomen and the 
abdominal wall, and at the VA examination in April 1997, the 
physician noted that shell fragment wound scars on the 
abdomen, including the surgical scar, were flat and non-
tender.  The evidence does not show, nor does the veteran 
contend, that there is functional impairment related to these 
scars.  Under the circumstances, a schedular rating in excess 
of 10 percent for residuals of shell fragment wounds of the 
anterior abdominal wall is not warranted.  

The historical record shows that scars from shell fragment 
wounds have previously been found on the right leg, but the 
only scar reported on the right thigh is the donor site scar 
for the in-service skin grafts to the right forearm and left 
thumb.  At the recent VA examination, the physician noted the 
donor site scar on the right thigh.  The scar was flat and 
non-tender to palpation.  The physician stated the scar had a 
variegated color.  The evidence does not show, nor does the 
veteran contend, that there is functional impairment of the 
thigh related to the scar.  Further, there is no evidence 
that the scar is poorly nourished or ulcerated.  There is, 
therefore, no basis upon which to assign a compensable rating 
under Diagnostic Code 7803, 7804 or 7805.  To the extent that 
it may be argued that the scar is disfiguring because of its 
variegated color, the scar is in a non-exposed area, and, 
therefore, any associated disfigurement should not be 
productive of industrial impairment.  The Board notes that 
the Rating Schedule only provides compensation for 
disfiguring scars of the head, face or neck.  Under the 
circumstances a compensable rating for scars on the right 
thigh is not warranted.  

Extra-schedular consideration

The Board has also considered whether these increased rating 
claims should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § (b)(1) (1998).  Clearly, due to the severity of 
the right forearm injury, which has resulted in chronic pain 
and limitation of motion of the forearm and wrist, 
interference with the veteran's employment was foreseeable.  
However, review of the record does not show that that the 
veteran has been hospitalized due to residuals of the right 
forearm injury or problems with scars of the abdominal wall 
or right thigh.  In addition, the demonstrated manifestations 
of the disabilities are consistent with the schedular 
criteria for the scars and the schedular criteria for the 40 
percent rating for the residuals of the shell fragment wounds 
of the right forearm.  Further, the record does not indicate 
that the manifestations of the veteran's scars or right 
forearm disability are unusual or exceptional.  Accordingly, 
in the absence of such factors, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 40 percent for residuals of shell 
fragment wounds of the right forearm is denied.  

A rating in excess of 10 percent for post-operative residuals 
of shell fragment wounds of the anterior abdominal wall is 
denied.  

A compensable rating for scars on the right thigh is denied.  


REMAND

Remaining issues on appeal include entitlement to an 
increased rating for residuals of shell fragment wounds of 
the left hand, currently rated as 10 percent disabling and 
entitlement to an increased (compensable) rating for 
neuropathy involving the left hand.  At the April 1997 VA 
examination for hand, thumb and fingers, the physician found 
limited movement of the left thumb.  He also stated, 
apparently with reference to the left hand, that "[t]he 
patient was able to pick up a pan, however, his strength with 
the thumb to the pointer finger was good."  Further, 
subsequent to the April 1997 VA examination, the veteran 
stated that pain and loss of sensation in his left arm and 
hand had worsened.  In view of the ambiguity of the 
physician's statement and the veteran's assertion, the Board 
is of the opinion that additional examination, which 
considers all residuals of the shell fragment wound injuries 
of involving the left hand, would facilitate its decisions on 
the remaining increased rating claims.

In its June 1997 rating decision, the RO stated that the 
veteran had claimed service connection for bilateral shoulder 
injuries, and treated the claim as one for an increased 
rating for scars carried in its rating decisions as shell 
fragment wound scars of the arms, forearms and hands with 
amputation of the distal phalanx of the right middle finger.  
In its notice letter to the veteran, the RO stated that the 
evidence did not warrant any change in its previous 
determination concerning scars of both shoulders, claimed as 
bilateral shoulder injuries.  On a VA Form 21-4138, the 
veteran stated that he disagreed with the evaluation of the 
shoulders and said that both shoulders had worsened to a 
point that treatment for arthritis was necessary.  The 
veteran stated that he was hospitalized in September 1968 and 
December 1996.  In the same statement, the veteran stated 
that the additional worsening of his shoulders along with 
other disabilities prevented his employment.  

In its statement of the case dated in December 1997, the RO 
noted that the veteran had alleged he was hospitalized for 
treatment of his shoulders in December 1996.  The RO stated 
that VA Medical Center records showed that the veteran 
underwent surgery for a lumbar spine condition and further 
stated there was no evidence of treatment for a shoulder 
condition.  The Board notes that the file does include VA 
outpatient records that refer to back surgery in December 
1996.  There is, however, no indication that the RO attempted 
to obtain the narrative summary pertaining to the veteran's 
VA hospitalization in December 1996, which could refer to the 
veteran's shoulders as well as his low back.  Review of the 
historical record does show that when VA X-rays were taken in 
November 1953, the radiologist noted two foreign bodies in 
soft tissues of the right shoulder, one near the outer end of 
the clavicle and the other beneath the glenoid fossa.  At the 
April 1997 VA examination, the physician noted a 2-centimeter 
by 2-centimeter scar on the right shoulder.  In view of the 
foregoing, the Board will return the case to the RO for 
additional development and a determination by the RO as to 
whether a separate rating should be assigned for residuals of 
shell fragment wounds related to the right shoulder and 
adjudication of entitlement to service connection for left 
shoulder disability

The Board notes that reports of the April 1997 VA 
examinations indicate that the veteran complained of pain in 
his left upper arm where the physician said shell fragments 
were located.  Examination revealed four scars on the left 
upper arm said by the physician to be secondary to shell 
fragment wounds.  The physician stated there was palpable 
shrapnel in one of the scars.  The Board notes that X-rays in 
service showed shell fragments in soft tissue near the distal 
end of the left humerus, and the veteran complained of left 
arm pain in service.  Also, November 1953 VA X-rays showed 
metallic foreign bodies in the soft tissues of the distal 
half of the left arm.  In addition, the Board notes that in 
the report of the April 1997 orthopedic examination, the 
physician stated there was limitation of motion of the left 
elbow secondary to shrapnel wounds.  These reports raise the 
issue of entitlement to a separate compensable rating for 
residuals of shell fragment wounds of the left upper arm. 

The service medical records show that the veteran's wounds 
included penetrating shell fragment wounds of the right arm 
and the proximal, as well as the distal portion of the right 
forearm.  The final diagnosis, at the end of six months 
hospitalization, indicated there were retained metallic 
foreign bodies at those locations.  At the November 1953 VA 
surgical and orthopedic examination, the physician noted a 
small scar below the right elbow joint, and X-rays showed a 
small collection of metallic foreign bodies in the soft 
tissues anterior to the proximal end of the radius and ulna.  
Also, VA X-rays in March 1956 showed metallic foreign bodies 
superimposing the proximal third of the forearm.  VA X-rays 
in September 1966 showed four metallic foreign bodies near 
the proximal aspect of the right radius.  At the April 1997 
VA examinations, the physician noted a scar in the right 
forearm, just distal to the elbow and he reported limitation 
of flexion of the right elbow, which he stated was secondary 
to shrapnel wounds.  

The Board notes that according to the Rating Schedule Muscle 
Group V includes flexor muscles of the elbow.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  If it were determined that the 
shell fragment wounds described in the veteran's in-service 
and post-service medical records outlined above involved 
Muscle Group V of the right upper extremity and resulted in 
impairment of function of the right elbow, the veteran might 
be entitled to a separate compensable rating for such shell 
fragment wound residuals.  See 38 C.F.R. §§  4.55, 4.56.  The 
evidence outlined above raises this issue. 

Finally, the Board notes that in a Rating Decision dated in 
December 1997, the RO denied the veteran's claim of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  In his statement received at 
the Board in July 1998, the veteran's representative 
expressed disagreement with the denial of the claim.  This 
issue will be returned to the RO for any indicated 
development and readjudication, and, if the denial is 
continued, issuance of a statement of the case.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has recently received treatment for 
any of his claimed disabilities, 
including arthritis of the shoulders.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file copies of medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should obtain and 
associate with the claims file all VA 
outpatient records and any hospital 
summaries for the veteran dated from 
December 1996 to the present.  This 
should include, but not be limited to, 
the narrative summary concerning the 
veteran's hospitalization at the VA 
Medical Center in Kansas City in 
December 1996.  
2. The RO should arrange for VA 
examination of veteran by board 
certified neurologist, if available, 
to determine the nature and extent of 
the service-connected neuropathy 
involving the left hand.  All 
indicated studies should be performed.  
The physician should be specifically 
requested to identify affected nerves, 
any neurological impairment and the 
specific functions affected, stating 
whether and to what extent the 
service-connected neuropathy affects 
such functions as sensation, strength, 
movement and coordination.  The claims 
file and a copy of this remand must be 
made available to the physician, and 
the examination report must reflect 
that the physician reviewed the claims 
file.  
3. The RO should also arrange for VA 
examination of the veteran by a board 
certified orthopedist, if available, 
to determine the nature and extent of 
residuals of the veteran's shell 
fragment wounds, including shell 
fragment wounds of the left hand, left 
upper arm, proximal portion of right 
forearm, right upper arm and right 
shoulder area.  In addition, the 
physician should be requested to 
determine the nature and extent of any 
right and/or left shoulder disability, 
including any arthritis.  All 
indicated studies, including, but not 
limited to, X-rays covering all 
affected anatomical regions and 
joints, should be performed.  The 
physician should be specifically 
requested to identify all affected 
muscles, including, but not limited 
to, those in which there are retained 
metallic foreign bodies.  The 
physician should identify all affected 
muscles by name and muscle group 
number, and should also identify all 
affected joints.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of 
any incoordination, weakened movement 
and excess fatigability on use should 
be described.  The physician should be 
requested to identify any objective 
evidence of pain and any functional 
loss due to pain.  The physician 
should also express, for each affected 
joint, including, but not limited to, 
the left first metacarpal joint and 
both elbows, an opinion concerning 
whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the physician 
should so state.  The physician should 
also be requested to describe in 
detail the appearance and 
characteristics of associated scars in 
terms of functional limitation of the 
part affected.  The physician should 
also determine whether any scars are 
poorly nourished and whether they are 
painful and tender.  If the 
examination reveals arthritis of 
either or both shoulders, the 
physician should be requested to 
provide an opinion, with complete 
rationale, as to whether the arthritis 
was caused or chronically worsened by 
residuals of the veteran's in-service 
shell fragment wounds.  All X-ray 
reports should be associated with the 
claims file.  The claims file and a 
copy of this remand must be made 
available to the physician, and the 
examination report must reflect that 
the physician reviewed the claims 
file.  
4. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
neurology and orthopedic examinations, 
have been conducted and completed in 
full.  If development action is not 
complete, the RO should take any 
necessary action.  
5. The RO should undertake any other 
indicated development and thereafter 
readjudicate entitlement to an 
increased rating for residuals of 
shell fragment wounds of the left hand 
and entitlement to an increased rating 
for neuropathy involving the left 
hand.  The RO should also adjudicate 
entitlement to a separate compensable 
rating for residuals of shell fragment 
wounds related to the right shoulder 
and should adjudicate entitlement to 
service connection for left shoulder 
disability.  The RO should also 
adjudicate entitlement to a separate 
compensable rating for residuals of 
shell fragment wounds of the left 
upper arm and entitlement to a 
separate compensable rating for 
residuals of shell fragment wounds of 
the proximal right forearm.  Then, the 
RO should readjudicate entitlement to 
an increased rating for scars as 
residuals of shell fragment wounds of 
the arms, forearms and hands, with 
amputation of the distal phalanx of 
the right middle finger.  Finally, the 
RO should readjudicate entitlement to 
a total rating based on 
unemployability due to service 
connected disabilities.  
6. If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received on any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status.  The 
veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

